Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Rejections

1.      35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


2.      Claim 14 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 1. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

3.      The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.      Claims 2, 8, 9, 11, and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the disclosed substituents, does not reasonably provide enablement for the full scope of “substituted” of the instant claims 2, 8, 9, 11, and 12.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.

A.     The instant claims 2, 8, 9, 11, and 12 recite “substituted” without specifying the substituents.  Therefore the claims encompass all possible substituents.  The instantly claimed “substituted” reads on an infinite number of compounds resulting from the potentially infinite number of substitutions which can be performed on the recited compounds.  In re Wands has 8 criteria, (MPEP 2164.01(a)), as shown below. 
(A)The breadth of the claims; 
(B)The nature of the invention;
(C)The state of the prior art;
(D)The level of one of ordinary skill;
(E)The level of predictability in the art;
(F)The amount of direction provided by the inventor;
(G)The existence of working examples; and 
(H)The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
It is noted that the instant claims read on all potential substitutions of the recited compounds which encompasses an infinite number of compounds (Wands factors A and B).  The specification does not describe how to make all such substituents, how to add them to the claimed compounds, nor how to select those substituents from the infinite list thereof which will function as required in the instant invention (Wands factors B, F, G).  It would require an infinite amount of experimentation to determine how to make all of the substituents encompassed by the instant claims and another infinite amount of experimentation to determine which of these substituted compounds would function in the instantly claimed invention as required (Wands factors B and H).  Chemistry is an unpredictable art (Wands factors B and E).  The ordinary skilled artisan has not imagined nor figured out how to make all of the substitutions encompassed by the instant claim of “substituted” yet (Wands factors B, C, D, E, F, G, and H).  The enabling disclosure is not commensurate with the full scope of the claimed “substituted”.
See Sitrick v Dreamworks, LLC (Fed Cir, 2007-1174, 2/1/2008), particularly 
 

“Before MICHEL, Chief Judge, RADER and MOORE, Circuit Judges. 
MOORE, Circuit Judge. 

112(1) Enablement - The enablement requirement is satisfied when one skilled in the art, after reading the specification, could practice the claimed invention without undue experimentation

We review the grant of summary judgment de novo.  LiebeI-Flarsheim Co. v. Medrad, Inc., 481 F.3d 1371, 1377 (Fed. Cir. 2007).  Summary judgment is appropriate “if the pleadings, depositions, answers to interrogatories, and admissions on file, together with the affidavits, if any, show that there is no genuine issue as to any material fact and that the moving party is entitled to judgment as a matter of law.”  Fed. R. Civ. P. 56(c).  Whether a claim satisfies the enablement requirement of 35 U.S.C. § 112, ¶ 1 is a question of law, reviewed de novo, based on underlying facts, which are reviewed for clear error.  AK Steel Corp. v. Sollac, 344 F.3d 1234, 1238-39 (Fed. Cir. 2003).  The evidentiary burden to show facts supporting a conclusion of invalidity is one of clear and convincing evidence because a patent is presumed valid.  Id.  The “enablement requirement is satisfied when one skilled in the art, after reading the specification, could practice the claimed invention without undue experimentation.”  Id. at 1244. 


112(1) Enablement - The full scope of the claimed invention must be enabled. 
A patentee who chooses broad claim language must make sure the broad claims are fully enabled.  

The full scope of the claimed invention must be enabled.  See Auto. Techs. Int’l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 1285 (Fed. Cir. 2007).  The rationale for this statutory requirement is straightforward.  Enabling the full scope of each claim is “part of the quid pro quo of the patent bargain.”  AK Steel, 344 F.3d at 1244.  A patentee who chooses broad claim language must make sure the broad claims are fully enabled.  “The scope of the claims must be less than or equal to the scope of the enablement” to “ensure[] that the public knowledge is enriched by the patent specification to a degree at least commensurate with the scope of the claims.”  Nat’l Recovery Techs., Inc. v. Magnetic Separation Sys., Inc., 166 F.3d 1190, 1195-96 (Fed. Cir. 1999).” 

5.      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.     Claims 1-9, 11, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/186828 Yao et al., the machine English translation thereof being referenced below unless otherwise noted, in view of US Pat. Application Publication No. 2017/0121576 Bartholomew et al. and WO 2015/196342 Han et al. with US Pat. Application Publication No. 2010/0286317 Sato et al. being cited as evidence of the melting temperatures of polypropylene.

Sato, paragraph [0045] shows the melting temperatures of polypropylene to be 135 to 165⁰ C.

Regarding claims 1-3, 6-9, 11, and 14-17:

       Yao discloses surface modifying polyethylene containing base materials with a block copolymer of acrylate containing an alkane side chain of at least 10 carbon atoms in length and a second monomer which is an acrylate of a tertiary amine.   See Yao, paragraphs [0006], [0007], [0008], [0010], [0014], noting the side-chain crystalline block copolymer, [0015], [0016], and [0024]-[0028].  Particularly note the structure of the side chain crystalline block copolymer of Fig. 1 of the Japanese Yao document.  This copolymer of Yao falls within the scope of the instant claims 1, 2, 6-9, 11, 14, 15, 16, and 17.  Note the metal ion absorption of Yao, paragraph [0044].

Yao, paragraph [0003] shows polyethylene to have small polarity and high surface hydrophobicity.  Therefore, its surface must be modified for some uses.  See Yao, paragraph [0007].

      Yao does not teach the instantly claimed solution heating and discloses polyethylene rather than polypropylene.

Han, paragraph [0003] shows polyolefin substrates generally to have low surface energy and lack of functional groups, including polypropylene.  Han, paragraphs [0005] and [0006] shows their primer modifications to be applicable to polyolefins generally, including polyethylenes and polypropylenes.

      It would have been obvious to one of ordinary skill in the art prior to the instantly claimed invention to coat polypropylene resin molded bodies with the compositions of Yao because Yao discloses coating polyethylenes with their compositions to decrease their surface hydrophobicity and increase their surface polarity at paragraph [0007], Han shows that primers for altering polyolefin substrates are applicable to both polyethylene and polypropylene due to their similar hydrocarbon surfaces, and coating polypropylene with the coatings of Yao would have been expected to modify their surfaces in a similar manner that they modify polyethylene substrates.

      Bartholomew discloses heating polymers containing blocks of stimuli responsive groups.  See Bartholomew, paragraphs [0003], [0005], [0008], noting the behenyl acrylate, [0018], [0019], [0020], [0025], [0026], noting the change in solution/colloidal properties as wet adhesive, [0028], noting the solvent phase separation, [0031], [0032], [0033], [0067], noting the increased adhesive with heating, and the remainder of the document.

      It would have been obvious to one of ordinary skill in the art prior to the instantly claimed invention to heat the coating compositions of Yao to 40-120⁰C prior to coating them on the above discussed polypropylene molded bodies because Bartholomew shows that heating block copolymers with the acrylic behenyl blocks of Yao increases their adhesion to substrates and increases their solution, and heating the solutions of Yao would have been expected to increase their adhesion to polypropylene molded bodies.  These temperatures would have avoided melting the polypropylenes as shown by their melting points described in Sato at paragraph [0045] and would have been expected to soften the side chains sufficiently that they can wet the polypropylene surface.

The solvents of Yao, paragraph [0019] fall within the scope of those of the instant claims 1, 3, 14, and 17 after the heating of Bartholomew increases the solubility of Yao’s dispersed polymers.  The resulting increase in adhesion would have been expected to give the properties of the instant claim 16.

      Regarding claim 4:

     Yao, paragraph [0024] discloses using 0.01-5% by weight of their side chain crystalline block copolymer in their coatings.

      It would have been obvious to one of ordinary skill in the art prior to the instantly claimed invention to use the amounts of the instant claim 4 in the coatings of Yao because they are encompassed by Yao and they would have been expected to give only predictable properties to the coatings of Yao, including predictable coating viscosities and predictable film thicknesses.
     
      Regarding claim 5:

      Yao discloses coating their substrates by dipping which takes only a few seconds which falls within the scope of the instant claim 5.

7.     Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/186828 Yao et al., the machine English translation thereof being referenced below unless otherwise noted, in view of US Pat. Application Publication No. 2017/0121576 Bartholomew et al. and WO 2015/196342 Han et al. with US Pat. Application Publication No. 2010/0286317 Sato et al. being cited as evidence of the melting temperatures of polypropylene, as applied to claims 1-9, 11, and 14-17 in paragraph 6 above, further in view of US Pat. Application Publication No. 2011/0268897 Klemann.

The discussion of paragraph 6 above is repeated here in its entirety.

The prior art cited in paragraph 6 above does not disclosed dying the substrates therein.

Klemann discloses inkjet printing aqueous, dyed inks onto polypropylene in paragraphs [0064] and [0068].

It would have been obvious to one of ordinary skill in the art prior to the instantly claimed invention to dye the substrates of Yao, in view of Bartholomew and Han because Yao discloses coating their treated polyethylenes with aqueous inkjet ink to color portions thereof, at Yao, paragraphs [0040]-[0044], aqueous inkjet inks for coating polypropylenes are known that are colored with dyes as taught in Klemann, and such printing on the above discussed coated polypropylenes would have given predictable coloring and patterning to the above discussed treated polypropylenes.

8.       Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art does not disclose the inventions of the instant claim 10 and does not provide proper basis to modify the prior art inventions into the inventions of the instant claim 10.

9.      Claim 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The prior art does not disclose the inventions of the instant claim 12 and does not provide proper basis to modify the prior art inventions into the inventions of the instant claim 12.

10.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK DENNIS NILAND whose telephone number is (571)272-1121. The examiner can normally be reached on Monday to Friday from 10 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at telephone number 571-272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/PATRICK D NILAND/Primary Examiner, Art Unit 1762